DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-26 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ specific strains of L14, L15, L17, and L28.  It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will 
be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.
6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description. 

Claim Rejections - 35 USC § 112
Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Applicants claim that L14 is a strain of L. salivarius.  However, there are portions of the specification where L14 is considered to be Enterococcus hirae [Ex. 1 and Ex. 2 of the instant specification].  Appropriate clarification is required since the instant Specification contains conflicting categorizations of L14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-15, 17-21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner et al. (US 2016/0143317) in view of Ayala et al. American Society for Microbiology vol. 5 Issue 39 Sep 2017 (submitted by Applicant).
Regarding Claim 1:  Lerner discloses a method of using lactobacillus species to reduce pathogens [abstract].  Lerner discloses L. salivarius [0036].  Lerner discloses including the L. salivarius in animal feed [0011].  Lerner does not disclose that the L. salivarius is L14, L15, L17, or L28.
Ayala discloses Lactobacillus salivarius L28 [abstract].  Ayala discloses that L. salivarius has the ability to control microbiota in the gut and to reduce or control pathogens [pg. 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the L. salivarius of Lerner to include the L. salivarius L28 of Ayala since it is also able to reduce pathogens [Ayala; abstract; pg. 1]; and the selection would have been routine and based on the desire of one of ordinary skill.
	Regarding Claim 2:  Lerner as modified discloses as discussed above in claim 1.  Lerner discloses that the animal feed is mixed or coated with the L. salivarius [011].
Regarding Claim 3:  Lerner as modified discloses as discussed above in claim 1.  Lerner discloses that the animal feed is for dogs and cats [0011; 0022].
Regarding Claim 4:  Lerner as modified discloses as discussed above in claim 1.  Lerner discloses that the food is kibble or wet food [0011; 0030; 0031].
Regarding Claim 5:  Lerner as modified discloses as discussed above in claim 1.  Lerner discloses that the pathogen may be Staphylococcus aureus [0023].  Ayala discloses reduced pathogens as Listeria monocytogenes.
It would have been obvious to one of ordinary skill that the L. salivarius of Lerner would have been effective against Listeria monocytogenes since Ayala discloses that the strain is effective against the claimed bacteria.
Regarding Claim 6:  Lerner as modified discloses as discussed above in claim 1.  Lerner discloses that the pathogen may be E.coli or S. typhimurium [0008; 0023]. 
Regarding Claim 7:  Lerner as modified discloses as discussed above in claim 1.  Lerner discloses that the pathogen may be E.coli [0008; 0023].  Lerner discloses that E.coli O157:H7 has been reduced in ruminant animals [0005].  Ayala discloses E.coli O157:H7 as a pathogen that can be reduced by L. salivarius L28.
 It would have been obvious to one of ordinary skill that the L. salivarius of Lerner would have been effective against E.coli O157:H7 since Ayala discloses that the strain is effective against the claimed bacteria.
Regarding Claim 10:  Lerner as modified discloses as discussed above in claim 1.  Lerner discloses that the pathogen may one or more of Clostridium perfringens, Salmonella typhimurium, E. coli, Staphylococcus aureus, Bordetella bronchiseptica, Campylobacter jejuni [0008]. Ayala discloses that the pathogen may be Listeria, E.coli O157:H7, or Salmonella spp [pg. 1].
It would have been obvious to one of ordinary skill that the L. salivarius of Lerner would have been effective against Listeria, E.coli O157:H7, or Salmonella spp since Ayala discloses that the strain is effective against the claimed bacteria.
Regarding Claim 11:  Lerner discloses a method of using lactobacillus species to reduce pathogens [abstract].  Lerner discloses L. salivarius [0036].  Lerner discloses including the L. salivarius in animal feed [0011].  Lerner does not disclose that the L. salivarius is L14, L15, L17, or L28.
Ayala discloses Lactobacillus salivarius L28 [abstract].  Ayala discloses that L. salivarius has the ability to control microbiota in the gut and to reduce or control pathogens [pg. 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the L. salivarius of Lerner to include the L. salivarius L28 of Ayala since it is also able to reduce pathogens [Ayala; abstract; pg. 1] ; and the selection would have been routine and based on the desire of one of ordinary skill.
The preamble recites a method for increasing storage time of an animal feed by reducing the spoilage microorganisms.  The Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951).  In the instant case, the examiner has given weight to the body of the claim.
Regarding Claim 12:  Lerner as modified discloses as discussed above in claim 11.  Lerner discloses that the pathogen may one or more of Clostridium perfringens, Salmonella typhimurium, E. coli, Staphylococcus aureus, Bordetella bronchiseptica, Campylobacter jejuni [0008]. Ayala discloses that the pathogen may be Listeria, E.coli O157:H7, or Salmonella spp [pg. 1].
It would have been obvious to one of ordinary skill that the L. salivarius of Lerner would have been effective against Listeria, E.coli O157:H7, or Salmonella spp since Ayala discloses that the strain is effective against the claimed bacteria.
Regarding Claim 13:  Lerner as modified discloses as discussed above in claim 11.  Lerner discloses that the animal feed is mixed or coated with the L. salivarius [011].
Regarding Claim 14:  Lerner as modified discloses as discussed above in claim 11.  Lerner discloses that the animal feed is for dogs and cats [0011; 0022].
Regarding Claim 15:  Lerner as modified discloses as discussed above in claim 11.  Lerner discloses that the food is kibble or wet food [0011; 0030; 0031].
Regarding Claim 17:  Lerner discloses a method of using lactobacillus species to reduce pathogens [abstract].  Lerner discloses L. salivarius [0036].  Lerner discloses including the L. salivarius in animal feed [0011].  Lerner does not disclose that the L. salivarius is L14, L15, L17, or L28.
Ayala discloses Lactobacillus salivarius L28 [abstract].  Ayala discloses that L. salivarius has the ability to control microbiota in the gut and to reduce or control pathogens [pg. 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the L. salivarius of Lerner to include the L. salivarius L28 of Ayala since it is also able to reduce pathogens [Ayala; abstract; pg. 1] ; and the selection would have been routine and based on the desire of one of ordinary skill.
The preamble recites a method for reducing pathogenic load in an animal feed.  The Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951).  In the instant case, the examiner has given weight to the body of the claim.
Regarding Claim 18:  Lerner as modified discloses as discussed above in claim 17.  Lerner discloses that the pathogen may be Staphylococcus aureus [0023].  Ayala discloses reduced pathogens as Listeria monocytogenes.
It would have been obvious to one of ordinary skill that the L. salivarius of Lerner would have been effective against Listeria monocytogenes since Ayala discloses that the strain is effective against the claimed bacteria.
Regarding Claim 19:  Lerner as modified discloses as discussed above in claim 17.  Lerner discloses that the pathogen may one or more of Clostridium perfringens, Salmonella typhimurium, E. coli, Staphylococcus aureus, Bordetella bronchiseptica, Campylobacter jejuni [0008]. Ayala discloses that the pathogen may be Listeria, E.coli O157:H7, or Salmonella spp [pg. 1].
It would have been obvious to one of ordinary skill that the L. salivarius of Lerner would have been effective against Listeria, E.coli O157:H7, or Salmonella spp since Ayala discloses that the strain is effective against the claimed bacteria.
Regarding Claim 20:  Lerner as modified discloses as discussed above in claim 17.  Lerner discloses that the animal feed is for dogs and cats [0011; 0022].
Regarding Claim 21:  Lerner as modified discloses as discussed above in claim 17.  Lerner discloses that the food is kibble or wet food [0011; 0030; 0031].
Regarding Claim 23:  Lerner discloses a product containing a lactobacillus species to reduce pathogens [abstract].  Lerner discloses L. salivarius [0036].  Lerner discloses including the L. salivarius in animal feed [0011].  Lerner does not disclose that the L. salivarius is L14, L15, L17, or L28.
Ayala discloses Lactobacillus salivarius L28 [abstract].  Ayala discloses that L. salivarius has the ability to control microbiota in the gut and to reduce or control pathogens [pg. 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the L. salivarius of Lerner to include the L. salivarius L28 of Ayala since it is also able to reduce pathogens [Ayala; abstract; pg. 1] and the selection would have been routine and based on the desire of one of ordinary skill.
Regarding Claim 24:  Lerner discloses a method of using lactobacillus species to reduce pathogens [abstract].  Lerner discloses identifying animals that have need for treatment [0014]. Lerner discloses L. salivarius [0036].  Lerner discloses including the L. salivarius in animal feed [0011].  Lerner discloses feeding the animal feed to an animal [0039; claim 14].  
Lerner does not disclose that the L. salivarius is L14, L15, L17, or L28. 
Ayala discloses Lactobacillus salivarius L28 [abstract].  Ayala discloses that L. salivarius has the ability to control microbiota in the gut and to reduce or control pathogens [pg. 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the L. salivarius of Lerner to include the L. salivarius L28 of Ayala since it is also able to reduce pathogens [Ayala; abstract; pg. 1] and the selection would have been routine and based on the desire of one of ordinary skill.
The preamble recites a method of inhibiting the exposure of humans to one or more animal pathogens from an animal or pet.  The Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951).  In the instant case, the examiner has given weight to the body of the claim.
Regarding Claim 25:  Lerner as modified discloses as discussed above in claim 24.  Lerner discloses that the animal feed is for dogs and cats [0011; 0022].
Regarding Claim 26:  Lerner as modified discloses as discussed above in claim 24.  Lerner discloses that the food is kibble or wet food [0011; 0030; 0031].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner et al. (US 2016/0143317) in view of Ayala et al. American Society for Microbiology vol. 5 Issue 39 Sep 2017 (submitted by Applicant) as applied to claim 1 above and in further view of Castillo et al: "Novel lactic acid bacteria (L14 and L28) as a biocontrol agent for the inhibition of salmonella in a raw chicken fat used as a dog food ingredient" 29 March 2016 URL:https://www.depts.ttu.edu/calue/docs/URC2016_Abstract_eBook.pdf pages 25 -26 (submitted by Applicant).
Regarding Claim 8:  Lerner as modified discloses as discussed above in claim 1.  Lerner does not disclose that the L. salivarius is L14.  
Ayala discloses L. salivarius L28 as discussed above.
Castillo discloses L14 and L28 causing a log reduction of pathogens in chicken fat [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the L. salivarius of Lerner to include L14 as in Castillo, since like Lerner and Ayala, it discloses the ability of the bacteria to cause a reduction in the amount of pathogens.
Claims 9, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner et al. (US 2016/0143317) in view of Ayala et al. American Society for Microbiology vol. 5 Issue 39 Sep 2017 (submitted by Applicant) as applied to claims 1, 11, and 17 and in further view of Zemel et al. (WO 2014/149434).
Regarding Claim 9:  Lerner as modified discloses as discussed above in claim 1.  Lerner does not disclose that the animal feed is cowhide or a bone.
Zemel discloses coating a bone or rawhide (cowhide) with a pet food composition [0181-0183].  Zemel discloses that the pet food composition can contain probiotics [0180].
At the effective filing date of the invention it would  have been obvious to one of ordinary skill in the art to modify the method of Lerner to include bone or rawhide as in Zemel in order to provide the L. salivarius during “non-meal time”.
Regarding Claim 16:  Lerner as modified discloses as discussed above in claim 11.  Lerner does not disclose that the animal feed is cowhide or a bone.
Zemel discloses coating a bone or rawhide (cowhide) with a pet food composition [0181-0183].  Zemel discloses that the pet food composition can contain probiotics [0180].
At the effective filing date of the invention it would  have been obvious to one of ordinary skill in the art to modify the method of Lerner to include bone or rawhide as in Zemel in order to provide the L. salivarius during “non-meal time”.
Regarding Claim 22:  Lerner as modified discloses as discussed above in claim 17.  Lerner does not disclose that the animal feed is cowhide or a bone.
Zemel discloses coating a bone or rawhide (cowhide) with a pet food composition [0181-0183].  Zemel discloses that the pet food composition can contain probiotics [0180].
At the effective filing date of the invention it would  have been obvious to one of ordinary skill in the art to modify the method of Lerner to include bone or rawhide as in Zemel in order to provide the L. salivarius during “non-meal time”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793